DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Allowability Withdrawn
The indicated allowability of claims 1-6 and 12 is withdrawn in view of the newly discovered reference(s) to Feng et al. (US Pat. No. 11,003,125 B2).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Pat. Pub. No. US 2020/0401077 A1; cited in PTO-892 mailed 9/16/2021) in view of Feng et al. (US Pat. No. 11,003,125 B2; cited in IDS filed 4/19/2022)
Luo et al. discloses (as in claim 1) a cartridge 20I comprising: a photosensitive drum 900l; a coupling member 201 for transmitting a driving force to the photosensitive drum 900l (paragraph [0128]; Figs. 29, 30 and 42); a frame rotatably supporting the photosensitive drum 900l (Fig. 29); a movable member 30 movable relative to the frame (Fig. 7), wherein a position of an end portion of the movable member 30 in an axial direction of the photosensitive drum 900l changes relative to the frame by movement of the movable member 30 between a first position and a second position, and the end portion of the movable member 30 is closer to the coupling member 201 in the axial direction of the photosensitive drum 900l when the movable member 30 is in the second position than when the movable member 30 is in the first position (Figs. 7, 8 and 29); and (as in claim 12) wherein the coupling member 201 is closer to one end portion to the other end portion of the frame in the axial direction, and the end portion of the movable member 30 is positioned closer to the other end portion than to the one end portion in the axial direction (Fig. 7).
Luo et al. differs from the instant claimed invention in not disclosing (as in claim 1) a regulating member movable between a regulating position for regulating movement of the movable member by contacting the movable member and a non-regulating position where the moveable regulating member does not regulate the movable member, wherein, when the regulating member is in the regulating position, the movable member is constrained from moving from the first position to the second position, and, when the regulating member is in the non-regulating position, the movable member is permitted to move from the first position to the second position, and wherein the movable member is provided with a rotatable portion contacting the regulating member when the regulating member is in the regulating position; (as in claim 2) wherein the rotatable portion is rotatable while being in contact with the regulating member moving from the regulating position toward the non-regulating position; (as in claim 3) wherein the regulating member moves between the regulating position and the non-regulating position by rotation thereof; (as in claim 4) a developing roller for supplying toner to the photosensitive drum, and a spring for moving the regulating member from the non-regulating position to the regulating position, wherein the regulating member is provided with an urged portion urged by the spring and a projected portion projected from the frame, and wherein, as viewed along a direction of a rotational axis of the regulating member, the urged portion is positioned on a side opposite from the projected portion with respect to the rotational axis of the regulating member in a direction perpendicular to a direction in of a rotational axis of the photosensitive drum and a rotational axis of the developing roller; (as in claim 5) wherein the spring is a tension coil spring; and (as in claim 6) wherein the tension coil spring has a center axis that is not parallel to a rotational axis of the regulating member.
Feng et al. discloses a cartridge (a processing box) comprising: a toner cartridge; a developing roller (column 4, lines 23-26); a frame (a second end plate) 3 (Fig. 1); a movable member 8-1 movable relative to the frame 3 (Figs. 1 and 5); a regulating member 8-2 movable between a regulating position for regulating movement of the movable member 8-1 by contacting the movable member 8-1 (Fig. 6) and a non-regulating position where the regulating member 8-2 does not regulate the movable member 8-1 (Fig. 7), wherein a position of an end portion of the movable member 8-1 in an axial direction of the developing roller changes relative to the frame 4 (Figs. 1, 2 and 5) by movement of the movable member 8-1 between a first position (Fig. 6) and a second position (Fig. 7), wherein, when the regulating member is 8-2 in the regulating position, the movable member 8-1 is constrained from moving from the first position to the second position (Fig. 6), and, when the regulating member 8-2 is in the non-regulating position, the movable member 8-1 is permitted to move from the first position to the second position (Fig. 7), and wherein the movable member 8-1 is provided with a rotatable portion 8-1a contacting the regulating member 8-2 when the regulating member 8-2 is in the regulating position (Fig. 6); wherein the rotatable portion 8-1a is rotatable while being in contact with the regulating member 8-2 moving from the regulating position toward the non-regulating position (Figs. 6 and 7); wherein the regulating member 8-2 moves between the regulating position and the non-regulating position by rotation thereof (Figs. 6 and 7); the developing roller for supplying toner to a photosensitive member (inherently because it is well-known in the art of form a toner image), and a spring 9 for moving the regulating member 8-2 from the non-regulating position to the regulating position (Figs. 2, 4, 6 and 7), wherein the regulating member 8-2 is provided with an urged portion urged by the spring 9 and a projected portion projected from the frame 4 (Figs. 2 and 5), and wherein, , as viewed along a direction of a rotational axis of the regulating member 8-2, the urged portion is positioned on a side opposite from the projected portion with respect to the rotational axis of the regulating member 8-2 in a direction perpendicular to a direction in of a rotational axis of the developing roller (Figs. 5 and 14); wherein the spring is a tension coil spring (Fig. 2); and wherein the tension coil spring 9 has a center axis that is not parallel to a rotational axis of the regulating member 8-2 (Figs. 2 and 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the movable member and regulating member as taught by Feng et al. in place of the movable member of Luo et al. to make the installation of the cartridge more convenient (column 1, lines 35-43 and column 3, lines 27-31)


Allowable Subject Matter
Claims 13-41 are allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 27, 2022